                                                                          Case 4:20-cv-06363-YGR Document 88 Filed 09/15/21 Page 1 of 2




                                                                  1

                                                                  2

                                                                  3

                                                                  4

                                                                  5                                      UNITED STATES DISTRICT COURT
                                                                  6                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  7
                                                                      GEORGE JARVIS AUSTIN,                                Case No.: 20-CV-6363-YGR
                                                                  8
                                                                                   Plaintiff,                              ORDER GRANTING REQUESTS FOR
                                                                  9                                                        ADDITIONAL TIME TO RESPOND AND TO FILE
                                                                             vs.                                           OMNIBUS RESPONSE
                                                                 10
                                                                      LISA NHU ATLINA,1 ET AL.,                            Re: Dkt. Nos. 80, 82
                                                                 11
                                                                                    Defendants.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13
                                                                              The Court is in receipt of pro se plaintiff’s “Motion & Clarification,” which he effectively
                                                                 14
                                                                      refiled. (Dkt. Nos. 80, 82.) Plaintiff asks the Court: (1) whether defendants are deemed to have been
                                                                 15
                                                                      served by the Court; (2) whether he may have until mid to late October to respond to the pending
                                                                 16
                                                                      motions in light of his school commitments; and (3) whether he can address the multiple motions in a
                                                                 17
                                                                      single response.
                                                                 18
                                                                              First, the Court declines to address the issue of service, which raises a question of law.
                                                                 19
                                                                      Second, plaintiff’s request for additional time to respond is GRANTED as unopposed. The deadline
                                                                 20
                                                                      for plaintiff to respond to the motions is CONTINUED to October 29, 2021. Defendants shall have
                                                                 21
                                                                      seven (7) days after the filing of the response to file their respective replies (if any). Third, plaintiff
                                                                 22
                                                                      is permitted to respond to the motions in a single filing.
                                                                 23
                                                                              The Court advises plaintiff that the District Court has produced a guide for self-
                                                                 24
                                                                      represented/pro se litigants called Representing Yourself in Federal Court: A Handbook for Pro Se
                                                                 25
                                                                      Litigants, which provides instructions on how to proceed at every stage of a case, including
                                                                 26

                                                                 27

                                                                 28           1
                                                                              In her motion to dismiss, defendant Dr. Lisa Nhu indicates that she was erroneously sued as
                                                                      Lisa Nhu Atlina. (Dkt. No. 61.)
                                                                          Case 4:20-cv-06363-YGR Document 88 Filed 09/15/21 Page 2 of 2




                                                                  1   discovery, motions, and trial. It is available electronically online (https://cand.uscourts.gov/wp-
                                                                  2   content/uploads/2020/02/Pro_Se_Handbook_2020_links.pdf).
                                                                  3          The Court also advises plaintiff that assistance is available through the Legal Help Center.
                                                                  4   Parties can make an appointment to speak with an attorney who can provide basic legal information
                                                                  5   and assistance. The Help Center does not see people on a “drop-in” basis, and will not be able to
                                                                  6   represent parties in their cases. There is no charge for this service. The Help Center’s website is
                                                                  7   available at https://cand.uscourts.gov/legal-help.
                                                                  8          This Order terminates Docket Number 80 and 82.
                                                                  9          IT IS SO ORDERED.
                                                                 10
                                                                      Date: September 15, 2021                                 _______________________________________
                                                                 11
                                                                                                                                   YVONNE GONZALEZ ROGERS
                                                                 12                                                            UNITED STATES DISTRICT COURT JUDGE

                                                                 13
                               Northern District of California
United States District Court




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                           2
